Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
06/28/2016 08:10 AM CDT




                                                      - 144 -
                               Decisions of the Nebraska Court of A ppeals
                                     24 Nebraska A ppellate R eports
                            WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                                         Cite as 24 Neb. Ct. App. 144




                                     Wahoo Locker, LLC, appellant, v.
                                    Farm Bureau Property and Casualty
                                       Insurance Company, appellee.
                                                  ___ N.W.2d ___

                                        Filed June 28, 2016.    No. A-15-435.

                1.	 Contracts: Reformation: Equity. An action to reform a contract sounds
                     in equity.
                2.	 Equity: Appeal and Error. In an appeal of an equitable action, an
                     appellate court tries factual questions de novo on the record, provided
                     that where credible evidence is in conflict on a material issue of fact, the
                     appellate court considers and may give weight to the fact that the trial
                     judge heard and observed the witnesses and accepted one version of the
                     facts rather than another.
                3.	 Reformation: Intent. Reformation may be granted to correct an erro-
                     neous instrument to express the true intent of the parties to the
                     instrument.
                 4.	 ____: ____. The right to reformation depends on whether the instrument
                     to be reformed reflects the intent of the parties.
                5.	 Reformation: Presumptions: Intent: Evidence. To overcome the pre-
                     sumption that an agreement correctly expresses the parties’ intent and
                     therefore should be reformed, the party seeking reformation must offer
                     clear, convincing, and satisfactory evidence.
                6.	 Evidence: Words and Phrases. Clear and convincing evidence means
                     that amount of evidence which produces in the trier of fact a firm belief
                     or conviction about the existence of the fact to be proved.
                7.	 Reformation: Fraud. A court may reform an agreement when there has
                     been either a mutual mistake or a unilateral mistake caused by fraud or
                     inequitable conduct on the part of the party against whom reformation
                     is sought.
                8.	 Reformation: Intent: Words and Phrases. A mutual mistake is a belief
                     shared by the parties, which is not in accord with the facts. A mutual
                     mistake is one common to both parties in reference to the instrument to
                                  - 145 -
           Decisions of the Nebraska Court of A ppeals
                 24 Nebraska A ppellate R eports
        WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                     Cite as 24 Neb. Ct. App. 144

     be reformed, each party laboring under the same misconception about
     their instrument. A mutual mistake exists where there has been a meet-
     ing of the minds of the parties and an agreement actually entered into,
     but the agreement in its written form does not express what was really
     intended by the parties.
 9.	 Contracts: Reformation. The fact that one of the parties to a contract
     denies that a mistake was made does not prevent a finding of mutual
     mistake or prevent reformation.
10.	 Insurance: Contracts. The reasonable expectations of an insured are
     not assessed unless the language of the insurance policy is found to
     be ambiguous.

   Appeal from the District Court for Saunders County: Mary
C. Gilbride, Judge. Affirmed.
 Dean F. Suing and Milton A. Katskee, of Katskee, Suing &
Maxell, P.C., L.L.O., for appellant.
  Gary J. Nedved, of Keating, O’Gara, Nedved & Peter, P.C.,
L.L.O., for appellee.
   Pirtle and R iedmann, Judges.
   Per Curiam.
                      INTRODUCTION
   Wahoo Locker, LLC, sought reformation of an insurance
policy issued by Farm Bureau Property and Casualty Insurance
Company (Farm Bureau) providing replacement coverage for
the Wahoo Locker building in Wahoo, Nebraska. The district
court for Saunders County found that Wahoo Locker was
entitled to coverage as set forth in the policy and that Wahoo
Locker was not entitled to reformation based upon a mutual
mistake regarding the terms of the policy. Wahoo Locker
appeals the order of the district court, and for the reasons that
follow, we affirm.
                       BACKGROUND
  In 1997, Charlie Emswiler bought Wahoo Locker, a meat
processing facility, for approximately $75,000 to $85,000.
                              - 146 -
          Decisions of the Nebraska Court of A ppeals
                24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

In 2009, Emswiler and his wife were the sole owners of
Wahoo Locker. Through the years, the Emswilers purchased
several insurance policies on behalf of Wahoo Locker. Wahoo
Locker was insured by Iowa Mutual Insurance Company
(Iowa Mutual) from 2006 until June 14, 2009. Wahoo Locker
was insured by Midwest Family Mutual Insurance Company
(Midwest Family Mutual) from June 14 to September
14, 2009.
   On September 14, 2009, Farm Bureau issued a policy insur-
ing Wahoo Locker for $491,000. The policy was renewed
annually, and the limit of insurance did not change from year
to year. The policy was in effect on May 8, 2013, the day of a
grease fire which caused catastrophic loss to the Wahoo Locker
building. At the time of the fire, the Emswilers were the major-
ity owners of the business. The insurance policy in effect on
that day contained the following provisions:
         4. Loss Payment
         a. In the event of loss or damage covered by this
      Coverage Form, at [Farm Bureau’s] option, [Farm Bureau]
      will either:
         (1) Pay the value of lost or damaged property;
         (2) Pay the cost of repairing or replacing the lost or
      damaged property, subject to b. below;
         (3) Take all or any part of the property at an agreed or
      appraised value; or
         (4) Repair, rebuild or replace the property with other
      property of like kind and quality, subject to b. below.
         We will determine the value of lost or damaged prop-
      erty, or the cost of its repair or replacement, in accordance
      with the applicable terms of the Valuation Condition in
      this Coverage Form or any applicable provision which
      amends or supersedes the Valuation Condition.
         b. The cost to repair, rebuild or replace does not
      include the increased cost attributable to enforcement of
      any ordinance or law regulating the construction, use or
      repair of any property.
                            - 147 -
        Decisions of the Nebraska Court of A ppeals
              24 Nebraska A ppellate R eports
      WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                   Cite as 24 Neb. Ct. App. 144

   On September 6, 2013, Wahoo Locker filed a complaint in
equity alleging the Emswilers, as agents of Wahoo Locker,
reasonably relied on representations of Farm Bureau’s solicit-
ing agents that their insurance policy would cover the “full
replacement cost” for the damage caused to property insured
by Farm Bureau. Wahoo Locker alleged Farm Bureau breached
its contract by failing to pay the full replacement cost of the
building, an amount greater than the insurance policy limit of
$491,000. The replacement cost allegedly exceeded $950,000.
Wahoo Locker alleged that “Farm Bureau breached [the
implied contractual covenants] of good faith and fair dealing
and violated the Nebraska Uniform Insurance Claim Practices
Act and acted in bad faith.” Wahoo Locker sought a judg-
ment against Farm Bureau for (1) damages for breach of its
insurance contract; (2) reformation of the insurance contract
to provide full replacement cost coverage; (3) damages for
“breach of Farm Bureau’s duty of good faith and fair dealing,
violation of the Nebraska Unfair Claim Practices Settlement
Act, and damages allowable for acting in bad faith in inves-
tigating and resolving this claim”; (4) attorney fees; and (5)
any other allowable relief under contract, tort, or applicable
Nebraska law.
   Trial was held in the district court for Saunders County on
November 5 and 6, 2014.
   The parties stipulated that Dirk Westercamp was hired by
Farm Bureau to render an opinion regarding the fair and rea-
sonable cost to repair, rebuild, or replace the building with
other property of like kind and quality so that the building
would be the same as it was immediately prior to the fire.
They stipulated that Westercamp concluded the fair and rea-
sonable cost would be $490,632. They further stipulated that
Westercamp’s statement did not offer an opinion as to whether
repairing, rebuilding, or replacing the building with other prop-
erty of like kind and quality would have permitted the structure
to be compliant with the regulations of the U.S. Department of
                            - 148 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

Agriculture (USDA) in order to operate as a locker plant, as it
had prior to the fire.
   Gerald Beller is a general contractor who works on proj-
ects, including locker plants and distribution, cold storage,
and meat processing facilities. Beller testified that Wahoo
Locker was regulated by the USDA and was given a custom
exempt privilege to operate as a meat processing facility
prior to May 8, 2013. He testified that if the damaged facil-
ity were to be repaired, it would not be able to operate as a
meat processing facility because it was primarily composed
of wood, which is no longer approved by the USDA. Plans
for a new facility were submitted for review and approval by
the USDA.
   Beller was asked to calculate the cost of replacing the dam-
aged locker plant, and his findings were included in the stipu-
lation. Beller concluded that in order for the locker plant to
be compliant with the USDA regulations, it required “ground
up construction with new and different materials and property
as the locker plant could not be repaired, rebuilt or replaced
with other property of like kind and quality and be compliant
with the [USDA] regulations in 2013.” Beller’s report stated
that his opinion of the fair and reasonable replacement cost
was $983,438. This estimate was based on a completely new
building with modern materials and equipment that would
comply with the 2013 USDA standards. Beller concluded
that at the time the policy went into effect in 2009, the fair
and reasonable cost to replace the Wahoo Locker with new
and different materials and property to be USDA compliant
would have been $767,998, excluding the value of the proc­
essing equipment.
   Lonny Neiwohner is an agent for Scribner Insurance Agency,
and he testified by deposition regarding Wahoo Locker’s insur-
ance history. In a letter dated July 27, 2006, Neiwohner rec-
ommended changes to Wahoo Locker’s coverage through
Iowa Mutual. The letter noted the insurance company rec-
ommended increasing coverage to $370,000 for replacement
                            - 149 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

cost, or $156,000 for actual cash value. At that time, Wahoo
Locker was insured for actual cash value coverage of $79,000.
Emswiler declined replacement cost coverage, but increased
the actual cash value coverage of the building from $79,000
to $100,000. Emswiler signed a cancellation request dated
May 18, 2009, terminating Iowa Mutual’s coverage, effective
June 14, 2009. At that time, Emswiler told Neiwohner that he
canceled the policy because he could obtain replacement cost
coverage from Midwest Family Mutual for a lower premium
than the Iowa Mutual policy, which provided coverage only for
actual cash value.
   Cole Williams is an agent with Insurance Associates, Inc.,
in Norfolk, Nebraska, and he issued a policy for Wahoo
Locker through Midwest Family Mutual. Williams also tes-
tified by deposition. Emswiler met with Williams in April
2009, and Williams obtained the necessary information to
estimate the replacement cost for the building through the
Marshall & Swift/Boeckh computer system (Marshall sys-
tem). The Marshall system was used because it is the stan-
dard for replacement cost estimates in the insurance industry.
The commercial building valuation report which Williams
obtained through the Marshall system indicated a replace-
ment cost valuation of $490,943 for Wahoo Locker on April
22, 2009.
   Williams prepared a spreadsheet for Emswiler showing that
at the time, Wahoo Locker was insured for a building value
of $100,000 by Iowa Mutual, and that for a premium increase
of $831, Wahoo Locker could be insured by Midwest Family
Mutual for a building value of up to $490,943. Emswiler
elected to obtain coverage through Midwest Family Mutual,
effective June 14, 2009. On September 14, 2009, Emswiler
signed a cancellation request terminating the Midwest Family
Mutual policy. Williams called Emswiler to find out why he
intended to cancel his coverage, and he was told Emswiler
switched to Farm Bureau to “pay less premium for the same
amount of coverage.”
                              - 150 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

   The evidence reveals that on May 7, 2009, Kyle Cooper, a
local Farm Bureau agent, and Lisa Miller, a property casualty
consultant for Farm Bureau, met with Emswiler. As set out
above, at the time of this initial meeting, Wahoo Locker was
insured by Iowa Mutual under an actual cash value policy
with a limit of $100,000. Miller and Cooper suggested that
Emswiler obtain replacement cost coverage for Wahoo Locker.
Cooper was tasked with making a determination of what level
of insurance was necessary to provide replacement cost cover-
age to rebuild and operate as a meat processing facility in case
of a catastrophic loss.
   Emswiler testified that he relied on Cooper to make a
determination of the full replacement cost and believed that
whatever amount Cooper insured the building for would be
sufficient to rebuild and operate as a meat processing facil-
ity in case of a catastrophic loss. He testified that the existing
plant was a USDA inspected plant. After the fire, the dam-
aged locker plant could not be repaired because the USDA
would not license it. Emswiler was told by an adjustor for
Farm Bureau that the company would pay only $491,000,
although the replacement cost would be in excess of $982,000.
Emswiler testified that he did not look at the coverage limits
on the building that his insurance premiums were based upon.
He did not discuss the replacement cost figure with Cooper,
and Cooper did not tell him that the coverage was restricted,
or less than the cost of replacing the Wahoo Locker building as
a meat processing facility. Emswiler said Cooper did not deny
that it was his duty as an agent to determine the replacement
cost value and to be certain that the business was adequately
covered in the event of a catastrophic loss.
   Cooper testified that he knew the Emswilers would rely
on him to determine what level of coverage was necessary to
rebuild and have an operating meat processing facility in the
event of a catastrophic loss. Prior to 2009, Cooper had not
worked with or written a policy for a meat processing facil-
ity. Cooper testified that it was his intention to have sufficient
                             - 151 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

coverage in place to provide the full replacement cost in the
event of a catastrophic loss. He testified that the Marshall
system produced a form indicating the replacement cost for
Wahoo Locker in 2009 was $509,527 and that the building was
insured for $491,000. The Farm Bureau policy went into effect
on September 14, 2009.
   Cooper testified there was no agreement between Farm
Bureau and Wahoo Locker to insure the building for anything
other than the $491,000 provided in the policy. He said that
replacement cost coverage is a more expensive policy than
actual value coverage. He defined replacement cost coverage
as “coverage on your insurance policy to rebuild or replace
your property with like kind materials and, you know, as it is,
basically.” He said replacement coverage is intended for the
insured to be “whole” again, without out-of-pocket expendi-
tures. He testified that it was his routine practice to represent
to clients that replacement cost coverage was the amount to
replace the building “as it stood with materials of like kind
and quality” up to the policy limits. Cooper defined actual cash
value coverage as the depreciated value of the building at the
time of the loss.
   Cooper said the building was not intentionally underin-
sured, and he was surprised that the cost to rebuild was almost
double the policy limit. He testified that when renewing the
policy, he did not recalculate replacement cost to confirm that
the coverage limits were adequate, taking into account infla-
tion or increased construction costs.
   Miller testified that at the first meeting with a potential
insured, agents obtain information about a business, includ-
ing declarations pages which are a starting point used in the
calculation of potential coverage. She said that at the initial
meeting, the agent does not know whether Farm Bureau will
insure the business; that determination is made by the com-
mercial underwriting department. Miller said that replace-
ment cost coverage is determined by inspecting the building,
determining the square footage, and obtaining other pertinent
                              - 152 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

information, then inputting the information into the Marshall
system. She stated the replacement cost coverage obtained
through the Marshall system is used to determine the premium
to be charged to insure a building. She testified that there is no
way to obtain a premium for coverage without a limit and that
there is no way to issue a policy without a limit on replace-
ment coverage.
   A commercial underwriter for Farm Bureau testified that
her duties included reviewing applications for insurance that
are sent to her by agents and giving approval or permission to
notify a potential client regarding whether Farm Bureau will
assume their risk. To help determine risk, underwriters ask
about liability, existing hazards, experience, and loss history.
She testified that Wahoo Locker required a special kind of rate
to help generate a premium, as it was a type of risk that was
“generally ineligible.” She consulted the “insurance services
office” Web site and found the rates at Cooper’s request, and
she requested further information from Cooper to determine
whether Farm Bureau would accept the risk. She gave Cooper
the authority to bind Farm Bureau on June 18, 2009. At that
time, she was not aware that Cooper did not use the form
generated by the Marshall system to calculate the estimated
replacement cost for Wahoo Locker. She canceled Wahoo
Locker’s fire coverage in December 2009, because she had not
received supporting documentation from Cooper, including the
Marshall system form and pictures of the Wahoo Locker build-
ing. The policy was reinstated later.
   John Hruska was called as an expert for Wahoo Locker on
the issue of insurance risk management. He testified that in
an operation like Wahoo Locker, reconstruction would have
additional considerations such as compliance with the “ADA
. . . , city ordinances [and] other authorities.” He recom-
mended discussing these issues with the client and speak-
ing to an architect or contractor in addition to obtaining an
appraisal through the Marshall system. He explained that
an inflation guard endorsement is designed to increase the
                             - 153 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

property values on an insurance policy each year, to protect
the client if the insurance agent does nothing to adjust the
value of the property from year to year. The Farm Bureau
policy had an inflation guard endorsement available but it
was not utilized.
   Following the bench trial, the district court found that there
was no mutual mistake with regard to the policy limits and
that the limit for replacement cost was $491,000. The court
further found that the “[i]ncreased costs to replace the build-
ing to standards imposed by code [were] not recoverable under
the express terms of the policy.” The court found that the
cost to replace the building as it existed prior to the fire was
$490,632 and that Wahoo Locker was entitled to judgment in
that amount. The issue of “bad faith” was still at issue at that
time. Wahoo Locker moved to dismiss the second cause of
action for bad faith, and the district court dismissed the claim,
without prejudice, at Wahoo Locker’s cost.

                  ASSIGNMENTS OF ERROR
   Wahoo Locker asserts, summarized and restated, that the
trial court erred in finding there was no mutual mistake or uni-
lateral mistake regarding the terms and conditions of the Farm
Bureau policy. Wahoo Locker asserts the trial court erred in
finding there was no basis upon which to provide recovery in
an amount which would permit Wahoo Locker to rebuild and
continue to operate as a meat processing facility.

                   STANDARD OF REVIEW
   [1,2] An action to reform a contract sounds in equity. R & B
Farms v. Cedar Valley Acres, 281 Neb. 706, 798 N.W.2d 121
(2011). In an appeal of an equitable action, an appellate court
tries factual questions de novo on the record, provided that
where credible evidence is in conflict on a material issue of
fact, the appellate court considers and may give weight to
the fact that the trial judge heard and observed the witnesses
and accepted one version of the facts rather than another.
                              - 154 -
          Decisions of the Nebraska Court of A ppeals
                24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

Id. See, also, Ficke v. Wolken, 291 Neb. 482, 868 N.W.2d
305 (2015).
                            ANALYSIS
Policy Not Subject to Reformation.
   [3-6] Reformation may be granted to correct an erroneous
instrument to express the true intent of the parties to the instru-
ment. R & B Farms v. Cedar Valley Acres, supra. The right to
reformation depends on whether the instrument to be reformed
reflects the intent of the parties. Id. To overcome the presump-
tion that an agreement correctly expresses the parties’ intent
and therefore should be reformed, the party seeking reforma-
tion must offer clear, convincing, and satisfactory evidence.
Clear and convincing evidence means that amount of evidence
which produces in the trier of fact a firm belief or conviction
about the existence of the fact to be proved. Id.
   [7] The Nebraska Supreme Court has held that a court may
reform an agreement when there has been either a mutual
mistake or a unilateral mistake caused by fraud or inequitable
conduct on the part of the party against whom reformation is
sought. Par 3, Inc. v. Livingston, 268 Neb. 636, 686 N.W.2d
369 (2004).
   Wahoo Locker asserts the district court erred in finding
there was no mutual or unilateral mistake upon the issu-
ance of the policy which is the subject of this action. Wahoo
Locker argues that the policy issued does not reflect the real
agreement between the parties, because Farm Bureau’s agent
represented that the policy would provide full replacement
cost coverage assuring “the reconstruction of Wahoo Locker’s
plant in the event of a catastrophic loss.” Brief for appellant
at 18.
   [8] Wahoo Locker asserts the district court erred in find-
ing there was not sufficient evidence that a mutual mistake
occurred. A mutual mistake is
      “‘“a belief shared by the parties, which is not in accord
      with the facts. . . . A mutual mistake is one common to
                              - 155 -
          Decisions of the Nebraska Court of A ppeals
                24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

      both parties in reference to the instrument to be reformed,
      each party laboring under the same misconception about
      their instrument. . . . ‘A mutual mistake exists where there
      has been a meeting of the minds of the parties and an
      agreement actually entered into, but the agreement in its
      written form does not express what was really intended
      by the parties.’”’”
R & B Farms v. Cedar Valley Acres, 281 Neb. 706, 715, 798
N.W.2d 121, 129 (2011).
   [9] The fact that one of the parties to a contract denies that
a mistake was made does not prevent a finding of mutual mis-
take or prevent reformation. Id. However, upon our de novo
review, we find there is not clear and convincing evidence of
a mutual mistake in this case which would justify reformation
of the insurance contract.
   The evidence shows that in May 2009, Cooper and Miller
met with Emswiler and recommended replacement cost cov-
erage for the Wahoo Locker building. Wahoo Locker asserts
that Cooper represented to Emswiler that “‘replacement cost’”
was cost incurred in “constructing a building, utility equiva-
lent using modern materials, current standards, design, and
layout.” Brief for appellant at 31. Emswiler understood this to
include any improvements or upgrades that may be required
to meet the current USDA regulations. However, Cooper
testified at trial that replacement coverage “is to rebuild the
property like it is, like it stands.” Cooper further testified that
he explained this definition to Emswiler during their discus-
sions before the policy was issued. Therefore, the evidence is
not clear, convincing, or satisfactory that at the time Cooper
sold the policy to Wahoo Locker, he was under the mistaken
belief that replacement cost coverage would include improve-
ments or upgrades that may be required to meet the current
USDA regulations. Nor is there clear, convincing, or satisfac-
tory evidence that Cooper ever told Emswiler that coverage
would include the cost of reconstructing a facility with mod-
ern materials in accordance with current building standards.
                             - 156 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

While the term “replacement cost” may have held a different
meaning to Emswiler, there was no mutual mistake as to the
coverage provided.
   We find this case akin to Ridenour v. Farm Bureau Ins.
Co., 221 Neb. 353, 377 N.W.2d 101 (1985). In Ridenour, the
insureds sought to reform their insurance policy on the basis of
mutual mistake. They claimed that they had requested coverage
on their hogs and hog confinement building to protect them in
the event of a collapse. The policy issued, however, excluded
loss caused by collapse. The insureds testified that the agent
assured them that the hogs and building would be covered in
the event of collapse. The agent, however, testified that they
had not requested such coverage and that, in fact, he knew
the insurer did not provide collapse coverage for outbuildings.
Given the conflicting testimony, the court refused to reform
the policy, concluding that “[a]ny mistake which may have
existed was therefore one made only by plaintiff.” Id. at 359,
377 N.W.2d at 105.
   In the present case, there is no dispute that Emswiler
requested replacement coverage for Wahoo Locker; however,
the evidence is in conflict on what that term was represented
to mean. Given Cooper’s testimony that he knew replacement
coverage was limited to costs incurred to replace the building
as it stood before the loss and his testimony that he would have
conveyed that to Emswiler before he sold the policy, any mis-
take which may have existed as to its meaning was therefore
one made only by Emswiler. Therefore, there was no mutual
mistake upon which reformation may be granted.
   A policy may also be reformed when there has been a
unilateral mistake caused by fraud or inequitable conduct on
the part of the party against whom reformation is sought.
Twin Towers Dev. v. Butternut Apartments, 257 Neb. 511, 599
N.W.2d 839 (1999). Although the district court’s order does
not specifically address this issue, we determine that the lower
court implicitly found no unilateral mistake given its refusal
to reform the contract, and we find no error in that decision.
                             - 157 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

Cooper testified he was surprised that the cost to replace the
locker plant was nearly double what he had insured the prop-
erty for and that he never had any intent to underinsure the
building. This evidence does not support a finding of fraud or
inequitable conduct.
   Based upon the above, we find no error in the district court’s
refusal to reform the policy.

Recovery Limited to Policy Limits.
   Wahoo Locker argues that the trial court erred in finding
that there was no basis to provide Wahoo Locker a recovery
beyond the stated policy limits. It argues that based upon the
representations of Cooper and the reasonable expectations of
Wahoo Locker, coverage in excess of the policy limits should
be provided. We disagree.
   The parties stipulated that Westercamp concluded the fair
and reasonable cost to repair, rebuild, or replace the building
with other property of like kind and quality so that the build-
ing owned by Wahoo Locker would be the same as it was
immediately before the fire was $490,632. The evidence also
shows that the Wahoo Locker building could not be rebuilt
“as it stood with materials of like kind and quality” and still
operate as a meat processing facility, due to changes in the
USDA regulations.
   The parties also stipulated that Beller determined the fair
and reasonable cost of replacing the Wahoo Locker building
with new and different materials which would be compliant
with the USDA regulations at both the inception of the policy
in 2009 and the time of the fire in 2013.
   Wahoo Locker asserts that Cooper represented to Emswiler
that replacement cost was being provided; however, by limit-
ing the amount of recovery to the costs incurred to rebuild
the locker plant with materials of like kind and quality is
to provide “reproduction cost” and not “replacement cost.”
Brief for appellant at 30. The policy, itself, defines the
extent of Farm Bureau’s liability. It specifically states that
                             - 158 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

in the event of a loss covered by the policy, Farm Bureau
would either:
         (1) Pay the value of lost or damaged property;
         (2) Pay the cost of repairing or replacing the lost or
      damaged property, subject to b. below;
         (3) Take all or any part of the property at an agreed or
      appraised value; or
         (4) Repair, rebuild or replace the property with other
      property of like kind and quality, subject to b. below.
         ....
         b. The cost to repair, rebuild or replace does not
      include the increased cost attributable to enforcement of
      any ordinance or law regulating the construction, use or
      repair of any property.
   The extent of Farm Bureau’s coverage is specifically
defined in the policy provision set forth above, and according
to Cooper, he advised Emswiler that replacement coverage is
to rebuild the property as it stands. We therefore reject Wahoo
Locker’s argument that Cooper’s representations were con-
trary to the terms of the policy.
   [10] In support of its position that its reasonable expec-
tations were not met, Wahoo Locker refers to out-of-state
cases in which policy exclusions were not applied and the
increased costs to repair or rebuild the covered property were
awarded. See Bering Strait School Dist. v. RLI Ins., 873 P.2d
1292 (Alaska 1994), and Dupre v. Allstate Ins. Co., 62 P.3d
1024 (Colo. App. 2002). Under Nebraska law, however, the
reasonable expectations of an insured are not assessed unless
the language of the insurance policy is found to be ambigu-
ous. Cincinnati Ins. Co. v. Becker Warehouse, Inc., 262 Neb.
746, 635 N.W.2d 112 (2001). Neither Wahoo Locker nor Farm
Bureau contend the policy provision is ambiguous. In another
case relied upon by Wahoo Locker, U.S.D. No. 285 v. St.
Paul Fire and Marine Ins. Co., 6 Kan. App. 2d 244, 627 P.2d
1147 (1981), overruled on other grounds, Thomas v. American
Family Mut. Ins. Co., 233 Kan. 775, 666 P.2d 676 (1983), the
                             - 159 -
         Decisions of the Nebraska Court of A ppeals
               24 Nebraska A ppellate R eports
       WAHOO LOCKER v. FARM BUREAU PROP. & CAS. INS. CO.
                    Cite as 24 Neb. Ct. App. 144

court held that the insurer could be held liable up to the limits
of coverage. Here, Wahoo Locker seeks to recover beyond the
policy limits.
   Having reviewed the evidence, we agree with the district
court that Wahoo Locker is not entitled to a recovery beyond
the stated policy limits in the present action.
                         CONCLUSION
  For the foregoing reasons, we find the district court did
not err in refusing to reform the policy and in limiting Wahoo
Locker’s recovery to the policy limits of $491,000.
                                                    A ffirmed.
  Bishop, Judge, participating on briefs.